
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.51


        The following exhibit is a form of the agreement between the Fox
Broadcasting Company, the licensee and the licensee television stations.
Substantially identical agreements exists for the following stations and their
licensees:

        WPGH-TV, WZTV-TV, WTTE-TV, KABB-TV, WUTV-TV, KOKH-TV, WRGT-TV, WRLH-TV,
WVAH-TV, WSMH-TV, WDKY-TV, KDSM-TV, KBSI-TV, WUHF-TV, WSYT-TV, WMSN-TV, WEMT-TV,
WTAT-TV, WYZZ-TV.

        The agreement for WBFF-TV is substantially identical except for the
omission of paragraph 12.


FOX BROADCASTING COMPANY

STATION AFFILIATION AGREEMENT


July 1, 2002

Sinclair Broadcast Group, Inc.
                                
            -TV
10706 Beaver Dam Road
Cockeysville, MD 21030

Attention:    General Manager

        This sets forth the terms and conditions of the agreement between Fox
Broadcasting Company ("Fox"), on behalf of itself, and its wholly-owned
subsidiary, the Fox Children's Network, Inc. ("FCN"),
and                        ("Licensee"), for the carriage of programming over
the facilities of Licensee's television station            ("Station"). As used
in this Agreement, the terms "program", "programming" and "Fox programming" and
any derivations thereof shall mean, unless specifically indicated otherwise, the
programming of Fox and the programming of FCN, and all terms of this Agreement
shall apply to both.

1. Fox Programming: Fox will deliver to the Station for free over-the-air
television broadcasting all programming which Fox and FCN make available for
broadcasting in the community to which Station is presently licensed by the
Federal Communications Commission ("FCC"), which is            ,    . The
selection, scheduling, substitution and withdrawal of any program or portion
thereof shall at all times remain within Fox's sole discretion and control.
Licensee shall not and shall not authorize others to broadcast or otherwise use
any program (or part thereof) or other material supplied by Fox except as
specified in this Agreement, and without limiting the foregoing, Station may
broadcast Fox programming only: (i) as scheduled by Fox, (ii) over Station's
facilities in the Community specified above in this Paragraph 1 ("Station's
Community"), and (iii) by free over-the-air television broadcasting.
2.
Delivery: Fox will transmit the programming hereunder by satellite and shall
keep Licensee apprised of both the satellite and transponder being used for that
transmission. Any and all costs of whatever kind that Station incurs to pickup
the programming from the satellite and rebroadcast it shall be the sole
responsibility of Licensee. Fox shall not simultaneously distribute or grant
permission to another person or entity, for the simultaneous distribution of Fox
programming over any means of distribution other than over-the-air broadcasting
within the DMA of Station; provided, however, if Licensee elects not to grant
consent for the retransmission of any Fox programming to any multichannel video
programming distributor ("MVPD") within the DMA, Fox may then grant permission
for the simultaneous distribution of Fox programming to the homes served by such
MVPD. In the event that Fox gives any other affiliate boarder exclusivity
protection, Licensee will be entitled to the same protection. Notwithstanding
the foregoing, Licensee shall be entitled to such broader protection only if
Licensee pays or provides to Fox the same consideration, if any, which such
other affiliate paid or provided to Fox in exchange for the broader exclusivity
protection.
 
 
 

--------------------------------------------------------------------------------


3.
Carriage & Preemption:
 
(a)
Licensee agrees to broadcast over Station's facilities, all Fox programs in
their entirety, including, but not limited to, all commercial announcements, Fox
i.d.'s, Fox promos and credits, without interruption, deletion, addition,
squeezing, alteration, or other changes (except for adding Licensee's commercial
announcements as provided in this Agreement) on the dates and at the times the
programs are scheduled by Fox.
 
(b)
Fox commits to supply sufficient programming throughout the Term of this
Agreement for the hours presently programmed by it (the "Programmed Time
Periods"), which Programmed Time Periods are as follows (for programming other
than FCN and Daytime programming, the specified times apply for the Eastern or
Pacific Time Zones, and the Mountain and Central Time Zones are one hour
earlier; for FCN and Daytime programming, the specified times apply to all Time
Zones, unless Fox agrees otherwise):


Prime Time:
 
7-10 P.M. Sunday
8-10 P.M. Monday through Saturday
Late Night:
 
11 P.M.-12:00 A.M. Saturday
FCN:
 
8:00 A.M.-12:00 Noon Saturday
Weekend, Allstar &
Post Season Sports:
 
As scheduled for Station by Fox, including pre-game and post-game shows.


 
 
Subject only to the preemption rights in Paragraph 11 below, Licensee shall
broadcast over Station for the Term of this Agreement, during the Programmed
Time Periods, all Fox programming specified by Fox, except to the extent that
Licensee is broadcasting programming pursuant to (and within the specific limits
of) a commitment expressly set forth on Exhibit A (for non-sports programming)
or Exhibit B (for sports programming) to this Agreement (but not including any
extension or renewal of such commitment by option extension or otherwise if such
renewal or extension would conflict with the in-pattern clearance of any Fox
programming). If any Fox programming is not broadcast in its Programmed Time
Period due to any such commitment, Licensee shall broadcast that Fox programming
in the "make good" time period specified in Exhibit A or B, as applicable.
 
(c)
Without limiting subparagraph (b) above, each time that Licensee for any reason
fails to (or advises Fox it will not) telecast any Fox programming as provided
for in this Agreement, then upon Fox's request, Licensee shall telecast that
programming (or replacement programming selected by Fox) and the commercial
announcements contained in it, in a substitute time period that is within the
same A.C. Nielsen broadcast ratings week as, and that is of a quality and rating
value as nearly as possible equal to that of, the time period during which the
programming was not telecast. Licensee shall give Fox at least 72 hours advance
notice that it intends not to broadcast any Fox programming and in such notice
shall identify the substitute time period that Licensee selects, which time
period shall be subject to Fox's prior approval. If Licensee does not fully
comply with the foregoing, then, without limitation to any other rights of Fox
under this Agreement or otherwise, Fox shall have the right to license the
broadcast rights to the applicable omitted programming (or replacement
programming) to another television station located in Station's Community and
shall advise Licensee in writing of any such action. In addition to the
foregoing, with respect to programming for broadcast within the New Programmed
Time Periods (as defined in subparagraph 3(e) below), Fox will provide Licensee
with written notice ("New Program Notice") for each program addition, and
Licensee shall be required to broadcast such program addition within said New
Programmed Time Period, as soon as reasonably possible after such program
addition is made available to Station, but no later than six (6) months
following Licensee's receipt of a New Program Notice; provided, however, if,
prior to being advised by Fox of Fox's intent to expand into the New Programmed
Time Period, Licensee has entered into a written contract, or has exchanged
correspondence or memos that specifically require the Station to broadcast
programming in the New Programmed Time Period or has written programming
commitments for a broadcast window that collectively preclude Station from
broadcasting the Fox programming in the New Programmed Time Period, then until
expiration of its conflicting written commitments (which may not be renewed or
extended except as otherwise provided herein), Licensee may broadcast the Fox
programming outside the New Programmed Time Period at a time period mutually
acceptable to Fox and Licensee. If Licensee refuses to broadcast any program
within a New Programmed Time Period for any reason other than those specified in
Paragraph 11 below, then either Licensee or Fox shall have the right to
terminate this Agreement upon six months prior notice to the other party.
 
 
 

2

--------------------------------------------------------------------------------


 
(d)
Under this Agreement, an "Approved Preemption" shall mean: any failure to
broadcast due to force majeure under Paragraph 7 below, any preemption permitted
by Exhibit A or B hereto that is "made good" in accordance therewith and any
preemption permitted by Paragraph 11 below. Any other preemption or failure to
broadcast any Fox programming is an "Unauthorized Preemption" and without
limiting any other rights of Fox under this Agreement or otherwise, if within
any 12-month period during the Term of this Agreement, Station makes three
(3) or more Unauthorized Preemptions of any Fox programming (or Licensee or
Station states, either in general or specific terms, that Station intends to
make such Unauthorized Preemptions or Fox reasonably concludes, based upon
Licensee's or Station's actions or otherwise, that such Unauthorized Preemptions
will occur), Fox may, upon 30 days prior written notice to Licensee, elect to
either: (1) terminate Station's right to broadcast any one or more series or
other Fox programs, as Fox shall elect, and, to the extent and for the period(s)
that Fox elects, thereafter license the broadcast rights to the applicable
series or other Fox programs to any other television station or stations located
in Station's Community, or (2) terminate this Agreement.
 
(e)
Licensee shall broadcast over Station's facilities all Fox programming to be
offered during time periods not presently programmed by Fox or FCN ("New
Programmed Time Periods"), subject to Fox providing to Licensee at least six
months notice prior to delivering any additional programming within these time
periods. Without limitation to any of Licensee's and Station's obligations to
carry Fox programming, Licensee acknowledges and agrees that in-pattern
clearance of Fox programming is critically important to Fox and FCN, and
Licensee: (1) agrees to act in good faith to fulfill its obligations as set
forth in this Agreement to clear in pattern all Fox programming on Station,
subject only to the preemption rights set forth in Paragraph 11 below; and
(2) confirms that except as expressly set forth in Exhibit A or Exhibit B to
this Agreement, there is no obligation or commitment that would interfere or
conflict with in-pattern clearance on Station of existing Fox programming and
that all agreements that require Licensee to broadcast programming in time
periods that conflict with in-pattern clearance of existing Fox programming
shall be permitted to expire on the earliest possible dates under such
agreements without renewal or extension by Licensee, unless any such renewal or
extension would not conflict with in-pattern clearance of any Fox programming.
4.
Promotion:
 
(a)
Fox will provide Licensee with on-air promotional announcements, which may be
for any Fox programming ("Fox Promos"), including without limitation, any FCN
programming, for broadcast in Station's non-Fox programming. Licensee shall use
its good faith, best efforts to provide an on-air promotional schedule
consistent with Fox's recommendations and in coordination with Fox, and to
budget Station's annual advertising funds so as to enable Station to
participate, on a year-round basis, in Fox's "co-op" advertising plan. Without
limitation to the foregoing, in each instance, if any, that Fox determines that
Station's "Sweeps Rating" (as defined below) is below the average Sweeps Rating
for all Fox affiliated stations, then Station shall be deemed to be "Performing
Below Average" and shall, within 15 days of Fox giving Licensee written notice
thereof, commence full compliance with the following: (1) Station shall not
broadcast, during each one-half hour of all periods that Station is not
broadcasting Fox programming (the "Non-Fox Time Periods"), less than one
(1) thirty (30) second promotional announcement (or promotional announcements
aggregating 30 seconds, to the extent Fox so elects) for Station's local,
syndicated or Fox programming, and (2) during all Non-Fox Time Periods, Licensee
shall broadcast Fox Promos for not less than 45% of 100% (the "Applicable
Percentage") of the total, aggregate "gross ratings points" for all the
promotional announcements broadcast by Licensee ("Aggregate Promotional GRP's")
within the Non-Fox Time Periods (the specific Fox Promos broadcast by Licensee
and number of broadcasts of each Fox Promo shall be, to the extent Fox elects,
as specified by Fox, and the broadcasts of the Fox Promos shall be made so that
the GRP's allocated thereto are distributed fairly and reasonably across the
Non-Fox Time Periods); provided, however, that if Station's Sweeps Rating ranks
Station within the bottom 50% (ranked highest to lowest) of those Fox affiliated
stations that are Performing Below Average, then the Applicable Percentage for
Station shall be not less than 55% of 100% of said Aggregate Promotional GRP's.
Licensee's full compliance with the immediately foregoing sentence shall
continue until Licensee is no longer Performing Below Average, as determined by
the most recent Sweeps Rating. For purposes hereof, the "Sweeps Rating" shall
mean for each station the average A.C. Nielsen rating for the most-current
completed "sweeps" period for Adults 18-49 for all prime time hours programmed
by Fox. Licensee agrees to maintain complete and accurate records of all
promotional announcements broadcast as provided herein. Within two (2) weeks
following each request by Fox therefor, Licensee will submit copies of all such
records to Fox. Notwithstanding anything to the contrary in (and without
limitation to the above provisions of) this subparagraph 4(a), and as a material
term of this Agreement, Licensee shall, in coordination with Fox, cause Station
to broadcast a total of 30 seconds in each of Station's prime-time access
periods, promotional announcement for Fox programming provided by Fox hereunder.
 
 
 

3

--------------------------------------------------------------------------------


 
(b)
In addition to providing the promotion announcements referred to above, Fox
shall make available to Licensee, at reasonable costs, such other promotional
and sales materials as Fox and Licensee may mutually consider appropriate.
Licensee shall not delete any copyright, trademark, logo or other notice, or any
credit, included in any materials delivered pursuant to this paragraph or
otherwise, and Licensee shall not exhibit, display, distribute or otherwise use
any trademark, logo or other material or item delivered pursuant to this
paragraph or otherwise, except as instructed by Fox at the time.
 
(c)
Fox shall determine annually an A.C. Nielsen "Sweeps" co-op plan, including an
amount determined by Fox in its sole discretion (the "Co-Op Commitment") in
local cash expenditures to be made by Licensee to promote Fox on Station.
Licensee agrees to comply with these designated cash expenditures throughout the
term of this Agreement; provided, however, that on occasion, Licensee may in its
sole discretion spend less than the amounts designated by Fox due to Licensee's
corporate financial considerations. Subject to Licensee's full performance of
its obligations under this Paragraph 4, Fox will reimburse Licensee for 50% of
such cash expenditures as are made in accordance with Fox's co-op plan, up to a
maximum annual Fox contribution equal to 50% of the Co-Op Commitment. For the
1997/1998 Fox network television season, the total Co-Op Commitment for Station
that Fox determines shall not exceed $                        (the "Commitment
Limit") (the dollar amount of such Commitment Limit herein shall be the same
dollar amount that was in the last Fox Station Affiliation Agreement in effect
for Station); provided, however, that in no event will Fox require Licensee to
promote more than a total of 60 nights (not more than a total of 20 nights for
each of the November, February and May Sweeps (the "3 Sweeps")) for said
1997/1998 Fox network television season. Notwithstanding anything hereinabove to
the contrary, the total 3 Sweeps average Co-Op Commitment for the 1997/1998
broadcast season will not exceed Licensee's total 3 Sweeps average for the
1996/1997 broadcast season by more than nine and six-tenths percent (9.6%) and,
for the 1998/1999 season and each subsequent Fox network television season
thereafter, the total 3 Sweeps average for such season shall not exceed the
total 3 Sweeps average for the immediately preceding Fox network television
season by more than nine and six-tenths percent (9.6%).
 
 
 

4

--------------------------------------------------------------------------------


5.
Commercial Announcements:
 
(a)
Licensee may include in each individual Fox program the same number and length
of commercial announcements (including station breaks) as Fox provides generally
in that program for its affiliates on a national basis.
 
(b)
Subject to the rules and regulations of the FCC relating to the broadcast of
commercial matter in children's programming, Fox shall determine the placement,
timing and format of Fox's and Licensee's commercial announcements. Fox shall
have the right to include commercial announcements in all of the commercial time
available in each hour of the programming other than that expressly allocated to
Licensee in this Agreement.
 
(c)
Licensee's broadcast over the Station of all commercial announcements included
by Fox in Fox programming is of the essence of this Agreement, and nothing
contained in Paragraph 3 above or elsewhere in this Agreement (other than
Paragraph 11 below) shall limit Fox's rights or remedies at law or otherwise
relating to failure to so broadcast said commercial announcements. Licensee
agrees to maintain complete and accurate records of all commercial announcements
broadcast as provided in this Agreement. Within two (2) weeks following each
request by Fox therefor, Licensee will submit copies of all such records to Fox.
6.
Supplemental Agreements: Notwithstanding anything herein to the contrary, each
of the 1998 FKW Supplemental Agreement, 1998 NFL Supplemental Agreement and 1999
Prime-Time-Inventory-Purchase Supplemental Agreement, as they may have been
amended or supplemented (collectively the "Supplementals"), between Licensee and
Fox, are in full force and effect, and this Agreement is now deemed the
applicable Station Affiliation Agreement referenced in the Supplementals.
Notwithstanding anything to the contrary in Paragraph 3 above regarding New
Programmed Time Periods, if Fox recommences programming any FCN Programmed Time
Period specified in subparagraph 4(a) of the FKW Supplemental Agreement, then
the provisions of the FKW Supplemental Agreement will control (provided,
however, if Station is airing a two (2)-hour locally originated news program
7:00 A.M.-9:00 A.M. Monday through Friday, Station shall air said morning
programming 2:00 P.M.-3:00 P.M. Monday through Friday).
7.
Force Majeure: Neither Fox nor FCN shall be liable to Licensee for failure to
supply any programming or any part thereof, nor shall Licensee be liable to Fox
or FCN for failure to broadcast any such programming or any part thereof, by
reason of any act of God, labor dispute, non-delivery by program suppliers or
others, failure or breakdown of satellite or other facilities, legal enactment,
governmental order or regulation or any other similar or dissimilar cause beyond
their respective control ("force majeure event"). If, due to any force majeure
event(s), Fox substantially fails to provide the programming to be delivered to
Licensee under Paragraph 1 above, or Licensee substantially fails to broadcast
such programming as scheduled by Fox, for 4 consecutive weeks, or for 6 weeks in
the aggregate during any 12-month period, then the other party hereto (the
"unaffected party") may terminate this Agreement upon thirty (30) days prior
written notice to the party so failing, which notice may be given at any time
prior to the expiration of 7 days after the unaffected party's receipt of actual
notice that the force majeure event(s) has ended.
8.
Assignment: This Agreement shall not be assigned by Licensee without the prior
written consent of Fox, and any permitted assignment shall not relieve Licensee
of its obligations hereunder. Any purported assignment by Licensee without such
consent shall be null and void and not enforceable against Fox. Licensee also
agrees that if any application is made to the Federal Communications Commission
pertaining to an assignment or a transfer of control of Licensee's license for
the Station, or any interest therein, Licensee shall immediately notify Fox in
writing of the filing of such application. Except as to "short form" assignments
or transfers of control made pursuant to Section 73.3540(f) of the Rules and
Regulations of the Federal Communications Commission, Fox shall have the right
to terminate this Agreement, effective upon thirty (30) days notice to Licensee
and the transferee or assignee of such termination, which notice may be given at
any time within ninety (90) days after the earlier of: (a) the date on which Fox
learns that such assignment or transfer has become effective, or (b) the date on
which Fox receives written notice of such assignment or transfer. Licensee
agrees, that upon Fox's request, Licensee shall procure and deliver to Fox, in
form satisfactory to Fox, the agreement of the proposed assignee or transferee
that, upon consummation of the assignment or transfer of control of the
Station's authorization, the assignee or transferee will assume and perform this
Agreement in its entirety without limitation of any kind. If Licensee fails to
notify Fox of the proposed assignment or transfer of control of said Station's
authorization, or fails to procure the agreement of the proposed assignee or
transferee in accordance with this Paragraph, then such failure shall be deemed
a material breach of this Agreement.
 
 
 

5

--------------------------------------------------------------------------------


9.
Unauthorized Copying: Licensee shall not, and shall not authorize others to,
record, copy or duplicate any programming or other material furnished by Fox
hereunder, in whole or in part, and shall take all reasonable precautions to
prevent any such recordings, copying or duplicating. Notwithstanding the
foregoing, if Station is located in the Mountain Time Zone, Licensee may
pre-record programming from the satellite feed for later telecast at the times
scheduled by Fox. Licensee shall erase all such pre-recorded programming
promptly after its scheduled telecast.
10.
Term: The term of this Agreement shall commence on July 1, 2002, and shall
continue through June 30, 2005 ("Term"). Notwithstanding anything to the
contrary contained in this Agreement, upon the termination or expiration of the
Term of this Agreement, all of Licensee's and Station's rights to broadcast or
otherwise use any Fox program or any trademark, logo or other material or item
hereunder shall immediately cease and neither Licensee nor Station shall have
any further rights whatsoever with respect to any such program, material or
item.
11.
Applicable Law: The obligations of Licensee and Fox under this Agreement are
subject to all applicable federal, state, and local laws, rules and regulations
(including, but not limited to, the Communications Act of 1934, as amended, and
the rules and regulations of the Federal Communications Commission) and this
Agreement shall be deemed to have been negotiated and entered into in the State
of California, and all matters or issues collateral thereto shall be governed
by, the law of the State of California applicable to contracts negotiated,
executed and performed entirely within that state. With respect to programs
offered or already contracted for pursuant to this Agreement, nothing in any
other Paragraph hereof shall be construed to prevent or hinder Licensee from
(a) rejecting or refusing Fox programs which Licensee reasonably believes to be
unsatisfactory, unsuitable or contrary to the public interest, or
(b) substituting a program which, in Licensee's opinion, is of greater local or
national importance; provided, however, Licensee shall give Fox written notice
of each such rejection or substitution, and the justification therefor, at least
72 hours in advance of the scheduled broadcast, or as soon thereafter as
possible (including an explanation of the cause for any lesser notice).
Programming will be deemed to be unsatisfactory or unsuitable only if it (i) is
delivered in a form which does not meet accepted standards of good engineering
practice; (ii) does not comply with the rules and regulations of the FCC; or
(iii) is programming which Licensee reasonably believes would not meet
prevailing contemporary standards of good taste in its community of license. In
view of the limited nature of the Fox programming within each day-part as
specified in subparagraph 3(b) above, Licensee does not foresee any need to
substitute programming of greater local or national importance for Fox
programming, except to present locally originated, non-entertainment,
non-religious timely public interest programming, such as election coverage,
live coverage of fast-breaking news events, political debates, town hall-type
meetings and telethons, which telethons (a) serve the public interest and
(b) are approved by Fox, which approval shall not be unreasonably withheld.
Notwithstanding anything to the contrary expressed or implied herein, the
parties acknowledge that Station has the ultimate responsibility to determine
the suitability of the subject matter of program content, including commercial,
promotional or public service announcements, and to determine which programming
is of greater local or national importance, consistent with 47 C.F.R.
Section 73.658(e).
12.
Station Acquisition By Fox: Notwithstanding anything to the contrary in this
Affiliation Agreement, and without limitation to any of Fox's rights, if, during
the Term of this Agreement, FOX, or its affiliate, subsidiary or related
companies, or its parent, or any other entities in which any of the foregoing
have an interest, consummates the acquisition of all of, or a controlling
ownership interest in, another station in the Station's DMA, and Fox determines
to operate the station acquired as a Fox affiliate, Fox may terminate this
Agreement as a result of such acquisition, only if Fox first offers Licensee or
its designee in writing (accompanied by financials of the station reasonably
sufficient to enable Licensee to perform a valuation) the right to acquire Fox's
interest (at a price which shall be the fair market value of the station), and
Licensee rejects the offer in writing. If Licensee fails to respond to Fox's
offer within thirty (30) days of receipt, Licensee shall be deemed to have
rejected the offer. If Licensee wishes to purchase the station, it shall so
notify Fox, in writing, within thirty (30) days of receipt of Fox's offer, and
each party will, within the thirty (30) day period following Fox's receipt of
Licensee's notice, specify what it believes to be the fair market value of the
station. If the valuations are within ten percent of one another, the purchase
price shall be the average of the two valuations. If the difference is greater,
the two valuations shall be submitted for final determination of the purchase
price to a well-known and experienced television station appraiser/broker
mutually agreeable to Fox and Licensee. In the event Fox and Licensee are unable
to agree on the appraiser/broker within five (5) business days, the matter shall
be submitted to arbitration for final determination as provided in Paragraph 7
of the August 20, 1996 Letter Agreement between Fox and Licensee. Licensee shall
have ten (10) business days after determination of the purchase price by the
appraiser/broker or arbitrator, as the case may be, to notify Fox that it still
wishes to proceed with the purchase. If Licensee or its designee purchases the
station, it shall operate the station as a Fox affiliate pursuant to the instant
Affiliation Agreement through the end of the Term, following the conclusion of
any existing affiliation agreement for the station. If Licensee rejects the
offer, Fox may then terminate this Agreement.
 
 
 

6

--------------------------------------------------------------------------------


13.
Change in Operations: If at any time Station's transmitter location, power,
frequency, programming format, hours of operation, technical quality of
transmissions or any other material aspect of Station's operations is such that
Fox determines in its reasonable judgment that Station is of materially less
value to Fox as a broadcaster of Fox programming than at the date of this
Agreement, then Fox shall have the right to terminate this Agreement upon thirty
(30) days prior written notice to Licensee.
14.
Non-Liability of Board Members: To the extent the Fox Broadcasting Company
Affiliates' Association Board of Governors (the "Board") and its members are
acting in their capacity as such, then the Board and each such member so acting
shall not have any obligation or legal or other liability whatsoever to Licensee
in connection with this Agreement hereto, including without limitation, with
respect to the Board's or such member's approval or non-approval of any matter,
exercise or non-exercise of any right or taking of or failing to take any other
action in connection therewith.
15.
Warranties and Indemnities:
 
(a)
Fox represents and warrants that Station's broadcast, in accordance with this
Agreement, of any Fox programming, including Fox's commercial announcements,
provided by Fox to Station, shall not violate any applicable rules, regulations
or written policies of the FCC or other governmental authority having
jurisdiction over Fox and/or Licensee, or violate or infringe upon the trade
name, trademark, copyright, literary or dramatic right, or right of privacy or
publicity of any party, or constitute a libel or slander of any party; provided,
however, that the foregoing representations and warranties shall not apply:
(1) to public performance rights in music, (2) to any material furnished or
added by any party other than Fox after delivery of the programming to Station
or (3) to the extent such programming is changed or otherwise affected by
deletion of any material by any party other than Fox after delivery of the
programming to Station. Fox agrees to indemnify and hold harmless Station and
its parents, affiliates, subsidiaries, successors and assigns, and the
respective owners, officers, directors, agents and employees of each, from and
against all liability, actions, claims, demands, losses, damages or expenses
(including reasonable attorneys' fees, but excluding Licensee's or Station's
lost profits or consequential damages, if any) caused by or arising out of Fox's
breach of the representations and warranties set forth in the foregoing
sentence. Fox makes no representations, warranties or indemnities, express or
implied, except as expressly set forth in this subparagraph (a).
 
 
 

7

--------------------------------------------------------------------------------


 
(b)
Without limitation to any of Licensee's other obligations and agreements under
this Agreement, Licensee agrees to indemnify and hold harmless Fox and its
parents, affiliates, subsidiaries, successors and assigns, and the respective
owners, officers, directors, agents and employees of each, from and against all
liability, actions, claims, demands, losses, damages or expenses (including
reasonable attorneys' fees, but excluding Fox's lost profits or Fox's
consequential damages, if any) caused by or arising out of any matters excluded
from Fox's representations and warranties by subparagraphs (a)(1), (2) or
(3) above, or any breach of any of Licensee's representations, warranties or
agreements hereunder or any programming broadcast by Station other than that
provided by Fox hereunder.
 
(c)
The indemnitor may assume, and if the indemnitee requests in writing shall
assume, the defense of any claim, demand or action covered by indemnity
hereunder, and upon the written request of the indemnitee, shall allow the
indemnitee to cooperate in the defense at the indemnitee's sole cost and
expense. The indemnitee shall give the indemnitor prompt written notice of any
claim, demand or action covered by indemnity hereunder. If the indemnitee
settles any claim, demand or action without the prior written consent of the
indemnitor, the indemnitor shall be released from the indemnity in that
instance.
16.
Notices: All notices to each party required or permitted hereunder to be in
writing shall be deemed given when personally delivered (including, without
limitation, upon delivery by overnight courier or other messenger or upon
receipt of facsimile copy), upon the date of mailing postage prepaid or when
delivered charges prepaid to the telegraph office for transmission, addressed as
specified below, or addressed to such other address as such party may hereafter
specify in a written notice given as provided herein. Such notices to Licensee
shall be to the address set forth for Licensee on page 1 of this Agreement, with
a copy to Sinclair Communications, Inc., 10706 Beaver Dam Road, Cockeysville, MD
21030, Attn: General Counsel. Such notices to Fox shall be to: Fox Broadcasting
Company, 10201 West Pico Boulevard, Los Angeles, CA 90035, Attn: Network
Distributions; with a copy to: Fox Broadcasting Company, 10201 West Pico
Boulevard, Los Angeles, CA 90035, Attn: Legal Affairs.
17.
Retransmission Consent:
 
(a)
Except as set forth below, without Fox's prior written approval, Licensee shall
not grant its consent to the transmission or retransmission, by any cable
system, other multichannel video programming distributor, telephone system,
microwave carrier, wireless cable system, satellite or other technology wherever
located, of Station's broadcast of any Fox programming.
 
(b)
Intentionally deleted.
 
(c)
Licensee shall be entitled to invoke the protection against duplication of
programming imported under the compulsory copyright license to the extent and in
the manner provided in Sections 76.92 through 76.94 of the rules of the FCC as
in effect from time to time. Such right shall apply to all Fox programming for
the duration of the Term of this Agreement. For the duration of this Agreement,
Licensee's rights shall apply to both simultaneous and non-simultaneous
duplication. Licensee shall be entitled to invoke nonduplication protection in
the area within 35 miles of the FCC's reference point for its city of license
and, if Station is in a Hyphenated Market for purposes of FCC nonduplication
rules, in the area within 35 miles of the FCC's reference point for each other
designated community within such Hyphenated Market; provided, however,
notwithstanding the foregoing, Licensee shall not invoke said nonduplication
protection beyond the boundaries designated as its Designated Market Area
("DMA") as defined by A.C. Neilsen i.e. from time to time.
18.
Change In Fox Operations: Notwithstanding anything to the contrary in this
Agreement and without limitation to any of Fox's rights, Fox reserves the right
to make changes in its operations (and/or terms of doing business) that will be
applicable to its affiliates generally. Fox shall notify Licensee in writing
that Fox has made such change and the effective date thereof, and as of said
effective date, this Agreement will be deemed amended to reflect such change.
 
 
 

8

--------------------------------------------------------------------------------


19.
Miscellaneous:
 
(a)
Nothing contained in this Agreement shall create any partnership, association,
joint venture, fiduciary or agency relationship between Fox and Licensee.
 
(b)
No waiver of any failure of any condition or of the breach of any obligation
hereunder shall be deemed to be a waiver of any preceding or succeeding failure
of the same or any other condition, or a waiver of any preceding or succeeding
breach of the same or any other obligation.
 
(c)
In connection with Fox programming, Station shall at all times permit Fox,
without charge, to place, maintain and use on Station's premises, at Fox's
expense, such reasonable amounts of devices and equipment as Fox shall require,
in such location and manner, as to allow Fox to economically, efficiently and
accurately achieve the purposes of such equipment. Station shall operate such
equipment for Fox, to the extent Fox reasonably requests, and no fee shall be
charged by Station therefor.
 
(d)
This Agreement, together with the Exhibits, constitutes the entire understanding
between Fox and Licensee concerning the subject matter hereof and shall not be
amended, modified, changed, renewed, extended or discharged except by an
instrument in writing signed by Fox and Licensee or as otherwise provided
pursuant to Section 18 hereof. Fox and Licensee each hereby acknowledges that
neither is entering into this Agreement in reliance upon any term, condition,
representation or warranty not stated herein, and that this Agreement, together
with the Exhibits, replaces any and all prior and contemporaneous agreements,
whether oral or written, pertaining to the subject matter hereof. All actions,
proceedings or litigation brought against Fox by Licensee shall be instituted
and prosecuted solely within the County of Los Angeles, California. Licensee
hereby consents to the jurisdiction of the state courts of California and the
federal courts located in the Central District of California as to any matter
arising out of, or related to this Agreement.
 
(e)
Each and all of the several rights and remedies of each party hereto under or
contained in or by reason of this Agreement shall be cumulative, and the
exercise of one or more of said rights or remedies shall not preclude the
exercise of any other right or remedy under this Agreement, at law, or in
equity. Notwithstanding anything to the contrary contained in this Agreement, in
no event shall either party hereto be entitled to or recover any lost profits or
consequential damages because of a breach or failure by the other party, and
except as expressly provided in this Agreement to the contrary, neither Fox nor
Licensee shall have any right against the other with respect to claims by any
third person or other third entity.
 
(f)
It is understood that FCN is indemnifying Fox in connection with all costs,
expenses, liabilities and other matters relating to the FCN programming covered
hereunder.
 
(g)
Paragraph headings are inserted for convenience only and shall not be used to
interpret this Agreement or any of the provisions hereof or given any legal or
other effect whatsoever.
 
(h)
Licensee acknowledges that Station's rights contained in this Agreement are
subject to and must be exercised consistent with the rights conveyed to Fox by
the NFL, the NHL, the MLB or any other licensor of programming delivered under
this Agreement and any limitations and restrictions thereon.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

Fox Broadcasting Company
("Fox")                                   
("Licensee")
 
 
 
 
  By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
 
 
 
  Title:     Title:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.51



FOX BROADCASTING COMPANY STATION AFFILIATION AGREEMENT
